Citation Nr: 9913764	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  97-11 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1950 to May 
1953 and October 1956 to September 1959.  This matter comes 
to the Board of Veterans' Appeals (Board) from a Department 
of Veterans Affairs (VA) Houston Regional Office (RO) August 
1996 rating decision which granted service connection for 
PTSD, and assigned it a 10 percent disability evaluation, 
effective the date of receipt of claim, May 3, 1996.


FINDINGS OF FACT

1.  It is not shown that the symptoms associated with the 
veteran's service-connected PTSD are distinct, unambiguous, 
and moderately large in degree.

2.  The medical evidence reveals that his PTSD is productive 
of no more than slight occupational and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.132, Diagnostic Code 
9411 (1996); 4.130 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has indicated strong disagreement with the 10 
percent rating that the RO has assigned his service-connected 
PTSD.  He contends that his PTSD is productive of nightmares, 
anger, irritability and anxiety, as well as feelings of 
detachment and social isolation.  Thus, he maintains that a 
rating in excess of 10 percent is warranted for his PTSD.

His claim for an increased evaluation for his service-
connected PTSD is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) as it is plausible or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Here, the veteran's 
contention concerning the severity of his PTSD (within the 
competence of a lay party to report) is sufficient to well 
ground his claim.  The Board finds that the facts relevant to 
the issue on appeal have been properly developed and that the 
obligation of VA to assist the veteran has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (1998).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id.  
In this case, the veteran has indicated disagreement with the 
initial 10 percent rating that the RO has assigned his PTSD.  
Thus, the propriety of each rating assigned the veteran's 
service-connected PTSD since May 3, 1996 through to the 
present is now before the Board.  Moreover, while the RO has 
not yet rated the veteran's claim for an increased evaluation 
for PTSD in light of Fenderson, he was aware of what evidence 
was required for a higher rating, and he has not been 
prejudiced by the RO action.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

On the other hand, where entitlement to compensation has 
already been established, the appellant's disagreement with 
an assigned rating is a new claim for increase based on facts 
different from a prior final claim.  Suttman v. Brown, 5 Vet. 
App. 127, 136 (1993).  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make 
an accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2; Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The schedular criteria for evaluation of psychiatric 
disabilities were changed effective November 7, 1996.  The 
veteran's service-connected PTSD is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998) (previously 
codified at 38 C.F.R. § 4.132, Code 9411 (1996)).  Where law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, 
the Board will evaluate the veteran's PTSD under both the old 
and new rating criteria to determine which version is the 
most favorable to the veteran.

Under the old criteria, a 10 percent evaluation was assigned 
when there was a showing of emotional tension or other 
anxiety productive of mild social and industrial impairment.  
A 30 percent evaluation was assigned upon the showing of a 
definite impairment of social and industrial adaptability.  A 
50 percent evaluation was assigned upon the showing of 
considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation was warranted for 
severe impairment of social and industrial adaptability.  A 
100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and when there was totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the	 U.S. Court of 
Appeals for Veterans Claims (hereinafter the Court, known as 
the U.S. Court of Veterans Appeals prior to March 1, 1999) 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons for 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a recent opinion, the VA General Counsel concluded that 
the term "definite" is to be construed as distinct, 
unambiguous, and moderately large in degree.  It represents a 
degree of social and industrial inadaptabilty that is more 
than moderate but less than rather large.  O.G.C. Prec. Op. 
No. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998), a 10 percent evaluation will be assigned 
for an occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships).

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

VA outpatient treatment records, dated from March 1996 to 
January 1998, show that the veteran participated in PTSD 
group therapy sessions.  They further show that various VA 
health care providers assessed the veteran's group in general 
to have PTSD symptoms including sleep disturbances, 
nightmares, intrusive thoughts, anxiety, depression, anger 
and isolation.  An April 1996 PTSD evaluation of the veteran 
indicated that "any little thing reminds [him] of Korea" 
and that he was short-tempered with his family, had few 
living friends and sometimes felt depressed  An August 1997 
record shows that he was prescribed Valium for anxiety.  It 
was noted that this was necessary because the severity of his 
PTSD symptoms had increased after he witnessed a suicide.

On VA psychiatric examination in July 1996, the veteran 
reported that he had been employed at the Post Office for 21 
years, and that he was retired.  He indicated that he lacked 
feelings for other people except for his immediate family.  
He indicated that he avoided certain books, movies and 
friends which caused recurrent recollections about his 
experiences in Korea.  He reported that he had recurrent 
dreams and nightmares.  He indicated that he had not had any 
flashbacks, psychogenic amnesia or anhedonia.  He reported 
that he avoided thinking about his traumatic experiences in 
Korea.  He indicated that he was irritable and that he had 
difficulty sleeping.  He reported that he was not 
hypervigilant and that he did not have an exaggerated startle 
response.  On examination, it was noted that the veteran 
appeared disheveled and that his eye contact was diminished.  
His speech was normal and his thought processes were slightly 
circumstantial, but otherwise logical.  His mood was mildly 
depressed and his affect was mobile and congruent.  Cognitive 
examination was grossly within normal limits.  It was noted 
that he was capable of managing his own benefit payments.  
The veteran was diagnosed as having PTSD.  He was assigned a 
Global Assessment of Functioning (GAF) score of 75, described 
by the examiner as based on a mild social impairment.

At his July 1997 hearing, the veteran testified that he had 
had more difficulty coping with PTSD since his retirement 
because he had more time to think about it.  He indicated 
that he had intense nightmares once or twice a month, and 
that his irritability had caused problems with his wife and 
family.  He reported he had few feelings for other people, 
and that he felt anxious in crowds.  He indicated that he 
sometimes had to return home after he went out because of 
irritability toward other people.  He reported that he became 
startled with sudden noises, and that he had one flashback 
shortly after his return from Korea, but that he had not had 
any since then.  He indicated that he did not use Valium as 
he did not like visiting doctors.

On VA psychiatric examination in July 1998, the veteran 
reported that he had stopped attending the PTSD group therapy 
sessions because he felt they had not helped him with his 
symptoms.  He further reported that he had been employed at 
the Post Office for 25 years until his retirement in 1989.  
He indicated that he had been able to work there because most 
of the other employees were veterans.  He reported that he 
used Cardura to help him relax and sleep.  He indicated that 
he had been married since 1962, and that his wife was tired 
of his irritability and temper.  He reported that his PTSD 
symptoms were constant since he had an angry, irritable and 
anxious personality.  He indicated that he experienced 
anxiety and sleeping disturbances which included three 
nightmares each month.  He reported that he felt detached and 
socially isolated.  It was noted that the veteran had not 
lost any time from work.  It was further noted that he was 
retired, and that he was able to carry out normal activities 
around the household.  Mental status examination revealed 
that the veteran had good eye contact and appeared clean and 
well kept.  It was noted that he laughed and smiled 
throughout the entire interview.  His speech was normal and 
his mood was euthymic.  He reported that he did not have any 
depressive symptoms.  His affect was normal and his sensorium 
was clear.  His concentration was poor, but his thought 
process was logical, coherent and goal oriented.  His 
judgment and insight were intact.  The examiner commented 
that the veteran met the criteria for having a markedly 
diminished interest or participation in significant 
activities.  It was noted that he did not have any friends, 
and that he had difficulty trusting others except for his 
mother and wife.  The diagnosis was chronic PTSD.  He was 
assigned a GAF score of 80, which was indicated by the 
examiner to represent transient symptoms and no more than a 
slight impairment in functioning.

On close review of the claims folder, the Board is of the 
opinion that an evaluation in excess of 10 percent is not 
warranted for the veteran's PTSD under the old schedular 
criteria.  The evidence of record does not show that the his 
PTSD symptoms have been distinct, unambiguous, and moderately 
large in degree.  Specifically, the VA outpatient treatment 
records show that the members of his PTSD group therapy 
sessions were assessed as having PTSD manifested by sleep 
disturbances, nightmares, intrusive thoughts, anxiety, 
depression, anger and isolation.  However, these records do 
not show that these assessments were rendered by 
psychiatrists or specifically establish that these symptoms 
were manifestations of the veteran's PTSD.  In addition, 
while the July 1996 VA examination report shows that he 
experienced sleeping difficulties, anxiety and some mild 
depression, they also show that his cognition, thought 
processes and speech were all normal.  Moreover, they show 
that he was assigned a GAF score by the psychiatric examiner 
which reflected mild symptoms.  Likewise, although the most 
recent VA examination report shows that he is isolated and 
continues to experience sleeping difficulties and anxiety, it 
also shows that he is no longer depressed, is capable of 
carrying out normal household activities and that he has only 
mild, transient symptoms.  Furthermore, while the veteran 
testified that he was not taking medication, the VA records 
dated before and subsequent to his hearing show that he has 
treated his PTSD with medication.  As such, the veteran's 
PTSD symptoms are not shown to be distinct, unambiguous, and 
moderately large.  Rather they appear to be mild and 
transient and manifest no more than slight occupational and 
social impairment.  Thus, the symptoms associated with his 
PTSD are shown to be commensurate with a 10 percent 
disability evaluation under the old criteria.

The Board is of the opinion that an evaluation in excess of 
10 percent is also unwarranted for the veteran's PTSD under 
the revised criteria.  An increased rating would require the 
evidence to show that his PTSD has been productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of an 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment and mild memory loss.  This is not 
demonstrated by the available medical evidence.  In 
particular, while VA examination reports show that the 
veteran has felt isolated and detached from others, they also 
show that he was able to maintain postal employment for over 
two decades.  They further show that he has been married 
since 1962, and that he is able to help with normal household 
activities.  As such, the evidence does not establish that he 
has had an occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  
Furthermore, while the VA outpatient treatment records show 
assessments of PTSD manifested by sleep disturbances, 
nightmares, anxiety and depression, as reported earlier, 
these symptoms were attributed in general to the members of 
veteran's therapy group rather than specifically to the 
veteran himself.  In addition, although VA examination 
reports show that he has difficulty trusting others, sleeping 
difficulties, depression and anxiety, they present no reports 
or findings of panic attacks or memory loss.  Thus, the Board 
finds that the veteran's PTSD symptoms have not been shown to 
warrant an evaluation in excess of 10 percent under the 
revised criteria.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board has found that no section provides a basis upon which 
to assign a higher disability evaluation than the one set 
forth above.

The Board has considered the holding in Fenderson which 
endorses staged ratings for different periods of time.  
However, the symptoms associated with the veteran's PTSD 
since May 3, 1996 through to the present have not been shown 
to warrant an evaluation in excess of 10 percent under the 
applicable diagnostic criteria.  As such, in light of the 
evidence of record and based on the analysis above, it is the 
determination of the Board that an evaluation in excess of 10 
percent is not warranted for the veteran's PTSD.


	(CONTINUED ON NEXT PAGE)






ORDER

An evaluation in excess of 10 percent for PTSD is denied.




		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

